Citation Nr: 9928276	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  93-15 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a left ankle 
disorder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
March 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO). 

The case was previously before the Board in August 1996, when 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected left ankle disorder is 
manifested by tenderness, laxity, occasional edema, and no 
more than moderate limitation of motion.  

3. The left ankle disorder does not present an exceptional or 
unusual disability picture.  


CONCLUSION OF LAW

A rating in excess of 10 percent for the veteran's service 
connected left ankle disorder is not warranted.  38 U.S.C.A. 
§§  1155, 5107 (West 1991); 38 C.F.R. §§  3.321, 4.7, 4.40, 
4.45, 4.71a, Code 5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded.  
This finding is based on the veteran's assertions that his 
service-connected disability has increased in severity.  
Proscelle v. Derwinski, 1 Vet.App. 629 (1992).  The relevant 
evidence has been developed and there is no further VA duty 
to assist the veteran with his claim.  While the veteran's 
representative has requested further development of the claim 
to include a VA social and industrial survey, the Board finds 
that the current record provides an adequate basis for 
disposition of the issue before us.  

Factual Background

The veteran's service medical records disclose that in 
November 1963 he presented to a service department treatment 
facility after twisting his left ankle.  X-rays of the left 
ankle were interpreted to reveal considerable swelling of the 
soft tissue but no visualized fracture.  Sprain of the 
calcaneal fibulare ligament was diagnosed.  Recurrent left 
ankle problems were noted thereafter.  Chronic left ankle 
sprain was diagnosed at service discharge.  

On the veteran's initial postservice VA examination in March 
1967, he complained of continuing left ankle discomfort 
following any prolonged activity.  Examination of the left 
ankle was essentially negative, with no findings of swelling, 
crepitus, limitation of motion, heat, redness, tenderness or 
deformity of the ankle joint.  Dorsiflexion was to 20 degrees 
and plantar flexion was to 45 degrees.  X-rays of the ankle 
joints were negative for any significant abnormality.  

Service connection for residuals of a left ankle sprain, 
rated noncompensable, was established by an RO rating action 
in April 1967.  

The veteran was hospitalized at a VA medical center in 
January 1972 for increasing pain in his left ankle.  He 
underwent a Watson-Jones procedure without complications and 
was discharged ambulating with crutches.  

When he was examined by VA in July 1972, the veteran reported 
that postoperatively he had constant left ankle pain and 
swelling, with pain occurring even without excessive use.  On 
examination, the left ankle was noted to be three-quarters of 
an inch larger than the right.  Dorsiflexion of the left 
ankle was limited to the last 15 degrees and plantar flexion, 
abduction and adduction were just barely possible.  An X-ray 
of the ankle revealed an oval radiolucency in the distal 
metaphyseal end of the fibula, which appeared to have been 
produced surgically.  There was no other evidence of 
fracture, dislocation, bone or joint disease, or of any 
abnormal soft tissue calcification.  

By a rating decision in August 1972, the rating for the 
veteran's left ankle disorder was increased to 10 percent.  

A VA X-ray of the veteran's left ankle in November 1976 
revealed a well-healed fracture, of the left fibula with only 
a residual osseous scar.  Ankle mortise was stable 
radiographically, without evidence of degenerative disease.  

VA outpatient treatment records received in connection with 
the veteran's current claim show that the veteran was 
evaluated for his left ankle disability in December 1991 and 
found to have recurrent left ankle sprain.  An X-ray of the 
left ankle in February 1992 demonstrated a cystic lesion 
involving the left lateral malleolus, believed to represent a 
chronic infectious process versus a traumatic cyst.  In July 
1992 the veteran was referred to kinesitherapy for 
strengthening exercises for his left ankle.  

On VA examination in December 1992, the veteran reported that 
his left ankle was weak and restricted his mobility.  He 
complained of persistent left ankle pain and frequent 
swelling.  He reported a recent reinjury to his left ankle in 
August 1992 while working as a horticulturist.  On objective 
examination the veteran's gait and posture were characterized 
as normal.  There was no ankle edema or deformity.  Range of 
motion testing revealed dorsiflexion to 10 degrees and 
plantar flexion to about 40 degrees.  Eversion and inversion 
were normal, as were skin and the dorsalis pedis pulse.  
There was a well-healed scar extending down the front of the 
left leg on the anterolateral aspect approximately from below 
the knee to the ankle.  The calf of the left leg measured 
38 centimeters and the calf of the right leg measured 
40 centimeters.  X-rays of the left ankle showed no evidence 
of acute fracture or dislocation.  A lucent cystic lesion 
with sclerotic margin was noted in the distal fibula, which 
the examiner opined was most likely a post-traumatic cyst.  
Spur formation was seen in the inferior aspect of the 
calcaneus.

VA outpatient treatment records compiled between January 1993 
and February 1995 disclosed periodic followup evaluation and 
treatment for the veteran's complaints of left ankle pain.  
He was assessed as having mild ankle degenerative joint 
disease.  Motrin was prescribed for left ankle pain.

Clinical records from the Brooke Army Medical Center show 
that the veteran sustained further injuries to his left ankle 
in September 1992, April 1993, and July 1994, stepping into a 
hole, being hit by a car door and stepping on a stone, 
respectively.  

On VA examination in July 1995, the veteran reported that he 
received routine follow-up evaluation and treatment for his 
left ankle disability every six months.  Examination of the 
left ankle showed a range of motion almost equal to that of 
his opposite, normal, ankle, with 18 degrees of dorsiflexion 
and 50 degrees of plantar flexion.  Inversion and eversion 
were equal bilaterally at about 20 degrees each.  There was 
no effusion or evidence of deformity.  There was some 
tenderness over the lateral aspect of the ankle joint.  
Inversion of the left foot caused pain at the ankle and 
across the top of the foot.  Eversion was nontender.  There 
was no discernible rocking of the talus and mortise and 
anterior/posterior stability were likewise good.  There was 
no thickening or deformity of the ankle to visual inspection.  
No crepitance was noted on firm and vigorous manipulation of 
the ankle.  An X-ray of the left ankle showed no fractures or 
dislocations.  Osseous and soft tissue structures appeared 
normal.

In a letter dated in May 1996, the veteran's private 
physician, Rex E. Wilcox, M.D., reported that at the 
veteran's request he had reviewed some of his medical 
records.  He believed that some of the veteran's current 
ankle and foot pain was related to his inservice injury.  He 
observed that the veteran still experienced some ankle 
tightness and stiffness and that the left ankle had, in 
essence, contributed to problems he was experiencing with his 
left knee.  
VA X-rays of the left ankle in August 1995 were interpreted 
as revealing a surgical hole in the distal fibula and spur 
formation in the calcaneus, but no other abnormality.

On VA orthopedic evaluation in November 1996, the veteran's 
left ankle showed trace swelling and tenderness to palpation.  
There was full range of motion.  X-rays revealed post 
surgical changes involving the lateral malleolus and 
lucencies within the talus consistent with cyst formation.  

On VA examination in December 1997 the veteran reported 
intermittent episodes of swelling, burning and pain in the 
left ankle region, accentuated by increased activity levels.  
He related no episodes of significant inversion injuries to 
the ankle in the past year.  He reported that he was employed 
full time as an environmental hazard specialist.  At this 
work, he was required to spend at least 60 percent of his 
time indoors at desk-type activities and 40 percent of his 
time in a field environment, frequently walking over uneven 
terrain.  He reported that he could walk approximately one 
mile on flat surfaces before noticing a discomfort in the 
region of the ankle and that he also had a left knee problem, 
which significantly limited ambulatory activities.  He 
reported difficulty climbing ladders or scaffolds for his 
work activity.  Physical examination revealed that the 
veteran ambulated with a very slight limp, with the left 
lower extremity held in a more external rotated position 
during the gait cycle.  Measurement of the calves revealed no 
evidence of asymmetry.  There was a well-healed nontender 
immobile lateral ankle scar.  Range of motion testing showed 
10 degrees of dorsiflexion and 45 degrees of plantar flexion 
(on both an active and passive basis) with some mild 
discomfort at the terminal portions of these movements.  
There was some tenderness but no evidence of soft tissue 
swelling or effusion of the ankle.  Drawer testing of the 
ankle joint was negative and normal inversion stability was 
noted.  There was normal inversion and eversion strength as 
well as dorsiflexion and plantar flexion on the left ankle 
and foot.  Posterior tibial and dorsalis pedis pulses were 
intact and strong.  Sensory testing of the left distal leg 
and foot was essentially normal.  Percussion along the 
lateral ankle scar produced mild discomfort approximately two 
inches proximal to the ankle mortise.  X-rays of the ankle 
revealed the ankle mortise to be of normal appearance without 
any loss of joint space and no subchondral bony sclerosis.  
There were tendon tunnel tracks noted in the distal fibula.  
The X-ray was found to demonstrate an old healed fracture 
involving the lateral malleolus.  There were screwing holes 
present in the lateral malleolus from a previous 
osteosynthesis.

On his most recent VA examination in April 1999, the veteran 
reported having recurrent pain in the ankle with some giving 
way and swelling.  Walking on uneven ground was particularly 
symptomatic and, when he was required to do so, he wore an 
air cast.  Physical examination of the left ankle revealed 
dorsiflexion to 25 degrees and plantar flexion to 65 degrees 
with subtalar motion to 45 degrees.  There was a two-plus 
anterior drawer sign.  There reportedly was no real pain with 
range of motion of the ankle or with the anterior drawer, but 
the ankle was tender over the peroneal tendons.  It was noted 
that this was the area that was swollen and responsible for 
the majority of the veteran's pain.  An X-ray of the left 
ankle showed bone tunnels in the fibula from previous 
ligamentous reconstruction.  There were no arthritic changes.  
Status post lateral ligamentous reconstruction of the left 
ankle with continual symptoms which were mild to moderate, 
was diagnosed.  The examiner added that he had reviewed the 
veteran's claims file.  Regarding functional limitation 
caused by the left ankle, the examiner noted that he did not 
believe that the veteran had a great deal of excess 
fatigability.  He noted that the veteran was limited in his 
walking to about two blocks, but that this was primarily 
caused by his knee disorder.  He believed that the veteran 
might have some incoordination resulting from his left ankle.  
He observed that if the veteran were to walk on uneven 
ground, he could see how the instability in the veteran's 
ankle would cause it to give way.  He added that it was 
difficult to assess weakened movement, but that there 
certainly was no weakness on physical examination.  He opined 
that the veteran's ankle would result in no real inability to 
perform an average job.  He added that a sedentary job or a 
low physically demanding job would be suitable for the ankle.  
The examiner reiterated that the veteran had no pain on 
movement of the ankle but that the ankle did give way and 
displayed laxity on physical examination.  


Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule of rating 
disabilities (rating schedule).  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. §  1155; 
38 C.F.R. Part 4.

The current rating of a disability must be considered in the 
context of its whole-recorded history.  38 C.F.R. §§  4.1, 
4.2.  However, it is the more recent evidence which is of 
primary concern, since this provides the most accurate 
picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran contends that his service-connected left ankle 
disability is subject to weakness and discomfort with any 
prolonged activity as well as episodes of instability and 
interferes with his employment.  

The veteran's left ankle disability is evaluated under 
Diagnostic Code 5271, which provides a 10 percent rating for 
moderate limitation of ankle motion.  A 20 percent rating is 
warranted for marked limitation of ankle motion.  38 C.F.R. 
Part 4, Diagnostic Code 5271.  Still higher ratings require 
ankylosis.  Code 5270.  Full range of motion of the ankle is 
from 0 degrees to 20 degrees in dorsiflexion and 0 degrees to 
45 degrees in plantar flexion.  38 C.F.R. § 4.71, Plate II 
(1998).

We have carefully considered the veteran's complaints of 
pain, weakness and instability as well as the objective 
findings on VA examinations and conclude that the left ankle 
disorder does not warrant an increased rating.  VA 
examination in December 1997 noted that the veteran walked 
with only a very slight limp.  His left ankle and foot 
demonstrated normal strength and range of motion.  Range of 
motion was also full on his most recent VA examination in 
April 1999.  This later examination also found that the 
veteran had no ankle weakness, excess fatigability or pain 
upon movement of the left ankle.  Essentially the left ankle 
exhibits only mild to moderate symptoms primarily involving 
tenderness, occasional edema and laxity.  The level of 
disability shown is comparable to no more than moderate 
limitation of motion, even factoring in the veteran's 
clinical findings of laxity under 38 C.F.R. §§ 4.40 and 4.45, 
see DeLuca v. Brown, 8 Vet.App. 202, 206 (1995), and does not 
warrant an evaluation greater than 10 percent.

The veteran's employment requires him to spend approximately 
40 percent of his time in a field environment and 60 percent 
indoors in desk activity.  While his service-connected left 
ankle disorder may cause limitation in certain activities, 
especially when he is performing functions in the field, the 
record does not show marked interference with his employment.  
It is not shown that due to the left ankle disability he 
missed any significant amount of time from work or was unable 
to perform assigned duties.  Furthermore, as indicated by his 
VA examiner in April 1999, he is definitely not precluded 
from any normal job activity.  Hence, the RO properly found 
in the May 1999 supplemental statement of the case that an 
extraschedular rating was not warranted.  38 C.F.R. § 3.321.  
In sum, to the extent that impairment results from his left 
ankle disability, it is adequately compensated by the rating 
now assigned.


ORDER

A rating in excess of 10 percent for a left ankle disorder is 
denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

